17-13162-shl   Doc 668   Filed 10/03/18    Entered 10/03/18 15:52:08   Main Document
                                          Pg 1 of 6
17-13162-shl   Doc 668   Filed 10/03/18    Entered 10/03/18 15:52:08   Main Document
                                          Pg 2 of 6
17-13162-shl   Doc 668   Filed 10/03/18    Entered 10/03/18 15:52:08   Main Document
                                          Pg 3 of 6
17-13162-shl   Doc 668   Filed 10/03/18    Entered 10/03/18 15:52:08   Main Document
                                          Pg 4 of 6
17-13162-shl   Doc 668   Filed 10/03/18    Entered 10/03/18 15:52:08   Main Document
                                          Pg 5 of 6
17-13162-shl   Doc 668   Filed 10/03/18    Entered 10/03/18 15:52:08   Main Document
                                          Pg 6 of 6
